John Ferrell v. State of Texas
















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-293-CR

     JOHN FERRELL,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # FAM-01-15,895
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Judgment was entered against John Ferrell on June 6, 2001.  On September 13, he filed a
notice of appeal with the district court.  On that same day, Ferrell filed a motion to extend time
to file the notice of appeal with the district clerk.  He did not file a copy of that motion with this
court.  We dismiss this case for want of jurisdiction.
      In order to extend time to file the notice of appeal, a party must file the notice of appeal with
the trial court and file a motion to extend time with the appellate court.  See Tex. R. App. P. 26.3. 
Although we recognize that the appellate rules allow the trial court to deem that the notice of
appeal was filed in the trial court on the same day that it was mistakenly filed in the appellate
court, we find no such similar allowance for a misfiled motion to extend time.  See Tex. R. App.
P. 25.1; See Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996).
      The time for perfecting the appeal in the present case has passed.
  Therefore, this appeal is
dismissed for want of jurisdiction.


                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed October 24, 2001
Do not publish
[CR25]